Pratt, J.
This is an appeal from a conviction upon an indictment for unlawfully and willfully injuring personal property. The trial was had in the court of sessions for Suffolk county on 6th of June, 1893. The evidence showed that the defendant’s willfully destroyed the complainant’s boat, which at the time was on or near defendant’s land. The defendant claimed that the owner of the boat persisted in trespassing upon his premises with his boat, and that the destruction of the boat was necessary in order to protect his possession of his own property. The charge of the judge was eminently fair, and as favorable to the defendants as the case warranted. The issue submitted to the jury, there being no dispute as to the acts of the defendants in destroying the boat, was whether the acts were necessary and proper to protect the property rights of the defendant Kane. The contention of the defendants that Kane *888was the owner of the land where the hoat was placed by the owner, and that the boat was not rightfully there, was assumed by the court, so that substantially the only question for the jury was whether the acts of the defendants were wanton and unnecessary to protect and defend successfully his possession of the land. The jury returned a verdict' of guilty, and found the value of the boat at $28. There are several exceptions to the rulings of the court, but upon examination we find no error sufficient to warrant a reversal of the judgment. Conviction affirmed.